Title: From John Adams to John Jay, 14 May 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            London May 14. 1787
          
          Last Thursday, according to your Advice, I communicated to Lord Carmarthen, not officially but as private, tho authentic Intelligence, the Resolutions of Congress of the twenty first of March.
          His Lordship appeared to be Sincerely and highly pleased: And Said that those Resolutions did the highest honour to Congress, and he wished I had Authority to communicate them formally. The Reason was explained to his Lordship, that there had not been time for the Secretary of State to prepare Instructions but that they might be expected, to arrive in a few Weeks. The Measure is as well founded in good Policy as it is in Justice and Honour and must produce a good Effect. With great Respect / I have the Honour to be sir, your most obedient / and most humble servant
          
            John Adams.
          
        